UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-7677


JOSE ALBERTO MALDONADO,

                  Petitioner - Appellant,
          v.

WARDEN OF PERRY CORRECTIONAL INSTITUTION,

                  Respondent – Appellee,
          and

HENRY MCMASTER,

                  Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(8:11-cv-01372-TLW)


Submitted:   March 15, 2012                   Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Alberto Maldonado, Appellant Pro Se. Donald John Zelenka,
Deputy   Assistant  Attorney  General,   James Anthony  Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose Alberto Maldonado seeks to appeal the district

court’s    order      accepting      the     recommendation       of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate       of   appealability.          28    U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial     showing     of     the    denial      of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,     537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Maldonado has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We also deny Maldonado’s pending motion seeking the

production       of   transcripts      at     the      Government’s     expense.          We

dispense      with       oral     argument     because     the     facts       and   legal

                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3